DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed September 20, 2021, claims 1, 2 and 9 have been amended, claim 8 has been cancelled and claim 21 is new. Claims 1 through 7 and 9 through 21 are currently pending.

Response to Arguments
Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As was discussed in the previous Office Action and again in this Office Action, Hicks was directed toward a process for repairing a polymer structure comprising a localized defect with a polymer repair patch/complementary structure. The only things Hicks does not teach is 
Applicant arguments concerning the rejection of claims 10 through 20 are not persuasive because by measuring the contact angle of a surface you are also measuring the contact angle between that surface and any coating deposited on that surface.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification of the present application as originally filed does not 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it depends on now cancelled claim 8. For the purposes of this examination claim 9 will be considered to be dependent on claim 1.

Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al (U.S. Patent Publication No. 8,632,651) in view of Lewicki et al (U.S. Patent # 9,862,140).
	In the case of claims 1-3 and 9, Hicks teaches a method for modifying an initial polymer structure comprised of bonding composites together using an adhesive (Abstract). The method of Hicks comprised providing a polymer structure comprising at least one exposed surface in the form of a composite work piece. The exposed surface of the composite work piece is then treated with plasma to obtain a treated surface. Adhesive is then administered onto the treated surface 
	Hicks further teaches that the process was used for repair or assembly of a part and wherein at least one of the composite work piece and second work piece had a defect (Column 4 Lines 16-19 and 50-55, Column 5 Lines 3-5 and Figure 2). Hicks further teaches an embodiment wherein the taught process was used to assemble an aircraft (Column 8 Line 62 through Column 9 Line 22). Therefore, Hicks encompasses embodiments wherein the composite work piece/initial polymer structure comprised a localized defect which was fully repaired, and therefore the modified/repaired structure had a strength recovery of at least 50% compared to the initial unmodified/unrepaired structure, and embodiments wherein the initial structure was defect-free and was combined with an augmentation.
	Hicks does not teach that the polymer structure/composite work piece and complementary polymer structure/composite second work piece were formed by 3D-printing. However, Hicks does teach that the composite structures/work pieces were fiber-reinforced polymer composites used to form aerospace components (Column 1 Lines 42-62 and Column 5 Lines 19-31).
	Lewicki teaches that it was known in the art to form fiber-reinforced polymer products used in the aerospace industry by three-dimensional printing (Abstract, Column 3 Lines 39-49, Column 4 Lines 5-8 and Column 5 Lines 13-18).
	Based on the teachings of Lewicki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the composite work pieces of Hicks by 3D-priting because it was known in the art to form fiber-reinforced polymer 
	As for claim 4, Hicks teaches that a second surface of the second work piece/complementary polymer structure was treated with the plasma (Column 4 Lines 20-29).
	As for claim 5, Hicks teaches an embodiment wherein the composite work pieces/polymer structures bonded together comprised the same polymer (Column 6 Lines 39-47).
	As for claim 6, Hicks teaches that the plasma was a non-thermal, atmospheric pressure plasma (Column 3 Line 56 through Column 4 Line 2).
	As for claim 7, Hicks teaches that the active gas for the plasma was oxygen or air (Column 6 Lines 10-19).
	As for claim 21, as was discussed previously, at least one of the composite work piece and second work piece had a defect and therefore the outer profile of the repair patch was different from the outer profile of the exposed surface.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al in view of Lewicki et al and Holubka et al (U.S. Patent # 8,586,149).
	In the case of claims 10-12, Hicks teaches a method for modifying an initial polymer structure comprised of bonding composites together using an adhesive (Abstract). The method of Hicks comprised providing a polymer structure comprising at least one exposed surface in the form of a composite work piece. The exposed surface of the composite work piece is then treated with plasma to obtain a treated surface. Adhesive is then administered onto the treated surface followed by contacting adhesive/treated surface with a complementary polymer structure in the 
	Hicks does not teach that the polymer structure/composite work piece and complementary polymer structure/composite second work piece were formed by 3D-printing. However, Hicks does teach that the composite structures/work pieces were fiber-reinforced polymer composites used to form aerospace components (Column 1 Lines 42-62 and Column 5 Lines 19-31).
	Lewicki teaches that it was known in the art to form fiber-reinforced polymer products used in the aerospace industry by three-dimensional printing (Abstract, Column 3 Lines 39-49, Column 4 Lines 5-8 and Column 5 Lines 13-18).
	Based on the teachings of Lewicki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the composite work pieces of Hicks by 3D-priting because it was known in the art to form fiber-reinforced polymer composite products used in aerospace applications by 3D-printing and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Neither Hicks nor Lewicki teach having measured the contact angel of the treated surface and measured the concentration of oxygen-containing functional groups and the ratio of oxygen to carbon of the surface before and after treatment.
	Holubka teaches a process for increasing the surface energy of an article having a polymeric surface by increasing the concentration of oxygen atoms and reducing the contact angle of the surface (Abstract and Column 4 Lines 47-58 and Column 5 Lines 41-56). Holubka teaches that the increase in surface energy increased adhesion between the article surface and a supplied adhesive and component to be bonded to that surface (Column 2 Line 55 through 
	Based on the teachings of Holubka, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have measured contact angle of the treated surface of Hicks in view of Lewicki and have measured the concentration of the oxygen-containing functional groups and the ratio of oxygen to carbon of the surface before and after treatment in order to ensure that the surface energy was sufficiently increased in order to enhance adhesive bonding between the composite work piece/initial polymer structure and the second work piece/complementary polymer structure.
	As for claims 13-20, they are rejected for the same reasons discussed previously in the rejection of claims 2-7 and 9, respectively.

Conclusion
	Claims 1 through 7 and 9 through 21 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712